  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TYRONE DWAYNE OWENS, JR.,             )
                                      )
       Plaintiff,                     )
                                      )         CIVIL ACTION NO.
       v.                             )           2:19cv301-MHT
                                      )                (WO)
WALTER MYERS, Warden,                 )
et al.,                               )
                                      )
       Defendants.                    )

                                OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed this lawsuit complaining that several

officers used excessive force against him, covered up

the assault, and refused him medical care, and that

when he complained to the warden, the warden took no

action.      This lawsuit is now before the court on the

recommendation of the United States Magistrate Judge

that    plaintiff’s      case    be       dismissed   for   failure   to

comply with a court order and for abandonment.                   There

are    no   objections    to    the       recommendation.     After   an

independent and de novo review of the record, the court
concludes   that   the   magistrate   judge’s   recommendation

should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 4th day of October, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
